Citation Nr: 1200643	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-43 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been returned to the RO in New Orleans, Louisiana.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In a decision issued in May 1997, the RO denied service connection for bilateral hearing loss, and as the Veteran failed to file a notice of disagreement, the denial became final.  The RO subsequently declined to reopen the Veteran's service connection claim in a rating decision issued October 1997, and the Veteran did not perfect an appeal of this decision.

2.  The evidence submitted since October 1997 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's bilateral hearing loss service connection claim.

3.  The Veteran first reported experiencing a hearing impairment more than 30 years after service.  

4.  The medical opinions of record fail to relate the Veteran's currently-diagnosed bilateral hearing loss to service.

5.  The Veteran's reports that he experienced a hearing impairment during service and has experienced recurrent ear infections since his discharge from service are not credible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

As to the reopening of the Veteran's service connection claim for bilateral hearing loss, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the merits of this reopened service connection claim, VA's notice requirements were satisfied by a letter issued in April 2008, which explained the evidence the Veteran was responsible for obtaining, the evidence VA would obtain on his behalf, the criteria for establishing service connection, and how VA determines effective dates and disability ratings.  This notice was sent prior to the initial adjudication of the Veteran's claim. 

Regarding VA's duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with several pertinent VA examinations during the instant appeal period, and the Board finds that these VA examinations and related medical opinion (rendered during the 2009 VA examination) are sufficient for adjudicatory purposes.  The examination reports reflect that the examiners performed sufficient medical examinations of the Veteran and reviewed the Veteran's claims file in conjunction with the examinations.  Additionally, the 2009 VA medical opinion is supported by a sufficient rationale.  Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Claim to Reopen

The Veteran's service connection claim for bilateral hearing loss was initially denied by a May 1997 rating decision, and the Veteran was informed of his appellate rights but failed to submit a notice of disagreement.  Thus, the decision became final.  In June 1997, the Veteran submitted a statement indicating his desire to reopen his claim.  His request was denied by the RO in an October 1997 rating decision, and the Veteran's failed to submit a notice of disagreement with regard to this decision, thereby rendering it final. 
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As reflected in the May 1997 rating decision, the Veteran's claim was denied because the evidence of record failed to reflect a diagnosis of bilateral hearing loss.  As the evidence added to the record since the RO declined to reopen the Veteran's claim in October 1997 includes diagnoses of bilateral hearing loss, the newly submitted evidence is both new and material, thereby serving to reopen the Veteran's claim.  The merits of this reopened claim are addressed below.

Service Connection

The Veteran reports that he was exposed to acoustic trauma during service when performing his duties as an aircraft mechanic and that he developed bilateral hearing loss as a result.  Specifically, during his recent Board hearing, the Veteran testified that he experienced acoustic trauma during, and not after, service, and that the hearing protection provided to him during service was ineffectual, as the Styrofoam ear plugs would contract in cold temperatures.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Regarding the Veteran's bilateral hearing loss claim, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records fail to reflect that he had hearing loss for VA purposes during service, as reflected by audiometric testing conducted in November 1961 on entrance to service, in July 1963 and May 1965 during service, and in September 1965 during the Veteran's separation medical examination.  Additionally, the Veteran denied ever having experienced ear trouble of any sort when completing medical history questionnaires in conjunction with his medical examinations.    

The post-service evidence of record, including medical treatment records, fails to reflect the Veteran's report of any hearing impairment until he reported experiencing hearing loss during a February 1996 VA general medical examination.  Subsequent treatment records reflect the Veteran's treatment for recurrent ear infections beginning from 1998 to the present, with the first diagnosis of bilateral hearing loss noted in August 1998.

The Veteran was afforded a QTC medical examination in April 2008 and a VA ear diseases examination in May 2008, during which he reported in-service aircraft noise exposure, but little post-service noise exposure during his post-service employment as a carpenter and police officer.  The Veteran also reported that he has experienced recurrent ear infections since his discharge from service.  The examination reports reflect diagnoses of bilateral hearing loss for VA purposes, but no medical opinion regarding the etiology of his hearing loss was offered in conjunction with either examination.

The Veteran was provided with a VA audiometric examination in July 2009, during which he again reported exposure to acoustic trauma during, but not after, service.  After conducting a physical examination of the Veteran and performing audiometric testing, the examiner diagnosed the Veteran with right ear sensorineural hearing loss and left ear mixed hearing loss.  However, after conducting a review of the Veteran's claims file, the examiner failed to relate the Veteran's current bilateral hearing loss to service.  In support of her opinion, the examiner noted that the Veteran's in-service audiometric data failed to document any significant change in the hearing sensitivity in the mid- to high-frequency range, nor any documentation of an Occupational Safety and Health Administration (OSHA)-defined standard threshold shift.  The examiner further cited the gap between the Veteran's service and post-service hearing loss diagnosis (defined as a mixed hearing loss, indicating that it is in part attributable to factors other than acoustic trauma) as evidence failing to support a theory that the Veteran's hearing loss is related to service.

The Veteran's subsequent treatment of record reflects his continued treatment for recurrent ear infections and hearing loss.  Additionally, a January 2011 VA treatment record reflects the Veteran's treating physician's statement that the Veteran's current hearing loss is likely due to presbycusis (age-related hearing loss) and a contribution from the Veteran's former work environment.

After reviewing the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  The Veteran's service treatment records fail to reflect that he incurred a hearing loss for VA purposes during service, as reflected by his in-service audiometric testing results, and he consistently denied ever having experiencing any ear trouble during service.  Moreover, the Veteran's first report of experiencing a hearing impairment of record is in 1996, and the Board notes that prior medical treatment of record dating to 1988 fails to reflect the Veteran's report of any hearing impairment.  This approximate 30-year gap between the Veteran's discharge from service and his first post-service report of hearing loss fails to suggest that his current hearing loss is service-related.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Moreover, the medical opinions of record also fail to relate the Veteran's currently-diagnosed bilateral hearing loss to service.  The VA examiner who conducted the Veteran's 2009 VA audiometric examination determined that the audiometric data contained in the Veteran's service treatment records failed to suggest that the Veteran's current hearing loss was related to service, and the examiner also noted that the Veteran's current hearing loss was at least partly attributable to his history of chronic ear infections.  The Board notes that the VA examiner reviewed the Veteran's claims file in conjunction with the examination and provided a detailed rationale in support of her opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Additionally, in January 2011, the Veteran's treating VA physician linked the Veteran's current hearing loss to the aging process and his post-service employment, not to service, and the Veteran has not provided any medical opinion linking his current bilateral hearing loss to service.  

To the extent that the medical evidence of record reflects that the Veteran's current hearing loss is at least partly attributable to his history of recurrent ear infections, the Board notes that the Veteran was not treated for any ear infections during service.  Moreover, while the Veteran reported during his 2008 VA ear diseases examination that he has experienced recurrent ear infections since his discharge from service, the medical treatment of record reflects that he first sought treatment for ear infections in 1998, many years after service.  Thus, as the medical evidence of record contradicts the Veteran's report that his ear infections began soon after service, the Board finds that this reported chronology is not credible.  Furthermore, to the extent that the Veteran also reported experiencing a hearing impairment during service when testifying at his Board hearing in September 2011, the Board finds that the Veteran's testimony is belied by his in-service denials of ever having experienced any ear trouble.  Thus, this contention is deemed not credible, as well.

In sum, given the Board's finding that the Veteran's reports of experiencing a hearing impairment during service and chronic ear infections since his discharge from service are not credible; the first post-service report of hearing loss more than 30 years after service; and the VA medical opinions failing to link his currently-diagnosed bilateral hearing loss to service; the Board finds that a basis for granting service connection for bilateral hearing loss has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

New and material evidence having been presented, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


